Citation Nr: 1138745	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for idiopathic ventricular tachycardia.

2.  Entitlement to an initial compensable rating for left shin splints.

3.  Entitlement to an initial compensable rating for right shin splints.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a March 2011 Travel Board hearing.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not have current disability related to idiopathic ventricular tachycardia.

2.  Throughout the entire appeal period, the Veteran's left shin splints is manifested by subjective complaints of pain and tenderness with no findings of malunion of the tibia or fibula.

3.  Throughout the entire appeal period, the Veteran's right shin splints is manifested by subjective complaints of pain and tenderness with no findings of malunion of the tibia or fibula.

4.  Throughout the entire appeal period, the Veteran has had bilateral hearing loss manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for idiopathic ventricular tachycardia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial compensable disability rating for left shin splints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2011).

3.  The criteria for an initial compensable disability rating for right shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2011).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In November 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2006 notice also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Notice concerning the Veteran's appeal for higher ratings for his hearing loss and shin splints was provided in May 2008 and August 2009 letters.  The case was last adjudicated in October 2010.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  


The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service treatment records show that the Veteran was diagnosed with idiopathic ventricular tachycardia.  He underwent a successful ablation but after the procedure he continued to complain of palpitations.  A Holter moniter test revealed no arrhythmia.

On VA examination in November 2006, the Veteran reported that he has not had any current episodes of cardiac arrest or ventricular tachycardia.  Cardiovascular examination revealed no evidence of chest pains or distress.  The examiner noted that a Holter monitor test conducted in May 2006 was normal.  A stress test conducted in May 2006 was stopped after 3 minutes due to the Veteran's complaints of dizziness and shortness of breath.  The stress test, however, revealed normal heart rate and blood pressure with good symptoms and no arrhythmias.  A Holter monitor test conducted in April 2006 was normal as well as a cardio echo.  A cardiac echo/stress test conducted in January 2006 was normal.  The diagnosis was one episode of idiopathic ventricular tachycardia with heart ablation, resolved.  

In his January 2008 substantive appeal (VA Form 9), the Veteran reported that he still suffered from residuals effects of the ventricular tachycardia.  Specifically, he indicated that experienced shortness of breath, fatigue and a racing pulse.

In a January 2008 VA treatment report, the Veteran complained of occasional palpitation.  The assessment was idiopathic ventricular arrhythmia status post ablation, now stable.

The Veteran underwent a VA cardiology examination in March 2008.  He reported that there has been recurrence of the idiopathic ventricular tachycardia.  The examiner reviewed current echocardiogram and Holter monitor test results.  The diagnosis was idiopathic left ventricular tachycardia, status-post radioablation with no current recurrence.  The examiner concluded that following a careful review of the claims folder, his medical records and current findings, the diagnosis of idiopathic ventricular tachycardia occurred while in service.  The Veteran subsequently underwent radioablation and he currently had no recurrence of this condition.    

The Veteran testified at the June 2011 Board hearing that he sometimes still experiences heart palpitations.

The Board notes that clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence shows that the Veteran was treated on one occasion in service for idiopathic ventricular tachycardia; however, current VA examination reports indicate that the condition has resolved.  

The Board has considered the assertions the Veteran has advanced on appeal.  While the Board does not doubt the sincerity of the Veteran's belief that he currently suffers from idiopathic ventricular tachycardia, this claims turn on a medical matter -- the relationship between current disability and service.  Questions of medical diagnosis and causation of heart disorders are within the province of medical professionals and require medical expertise to determine.  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this case, the most probative medical evidence indicates that the Veteran's idiopathic ventricular tachycardia resolved, and that he does not suffer from current disability.  The Veteran's assertions to the contrary simply do not constitute persuasive evidence in support of the claim for service connection.  Accordingly, the preponderance of the evidence is against the claim for service connection for idiopathic ventricular tachycardia, and the claim is denied.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

      Left and Right Shin Splints

The RO has assigned a noncompensable disability rating for left and right shin splints under Diagnostic Codes 5299-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Where a disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

On VA examination in November 2006, the examiner noted that the Veteran developed shin splints during service while participating in AIT training.  At that time, he would get pain in his shins whenever he would run or sprint.  A bone scan of the pelvis and lower extremities conducted in August 2005 revealed diffuse increased uptake in the tibial cortices.  A Physical Evaluation Board determined that due to the Veteran's shin splints and a stress fracture of the right leg, he was not medically fit to perform his duties.

On presentation for physical examination it was noted the Veteran walked without any supports.  The Veteran reported he could not walk briskly due to his shin splints.  The examiner noted that the Veteran's physical limitations were minimal.  No gait abnormalities were noted.  Physical examination of the shins revealed some evidence of tenderness and mild swelling, bilaterally.  There was also pain with palpation on the dorsal area of both shins as well as the tibial areas.  The examiner estimated that the Veteran would have mild to moderate physical impairment during flare-ups.  It was also reported that with repetitive use and motion of the shins, he would develop mild to moderate physical limitation that was mostly manifested by pain, tenderness and mild swelling on both of the shins.  It was indicated that the Veteran had definitive shin splints noted on the August 2005 bone scan.  The diagnosis was symptomatic bilateral shin pain secondary to bilateral shin splints.  

On VA examination in October 2009, the Veteran complained of flare-ups with pain and swelling of the tibia and fibula almost every day and that this was aggravated with prolonged walking, running and standing.  He indicated that the problem was alleviated with medications.  He denied any incidents of extreme flare-ups requiring hospitalization or limitation of functional impairment requiring ER visits.  The examiner noted that the problem was more of a spasm of the shin which was aggravated by excessive activities.  

The examiner noted that during the physical examination the Veteran did not exhibit excessive pain and stiffness of either of his shins.  The examiner estimated that the Veteran would not have any physical impairment during flare-ups and with repetitive range of motion.  X-rays of the both legs were normal.  The impression was mild bilateral shin splints, resolved.

The Veteran testified at the June 2011 Travel Board hearing that he continued to experience pain and swelling in his shins while walking, running and standing.  He indicated that he treats his condition with ice, heat and ibuprofen.

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  In this case there is no x-ray evidence of malunion of the tibia and fibula, nor any evidence of knee or ankle disability related to shin splints.  Therefore, an increased rating of 10 percent is not warranted under that diagnostic code.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, an increased evaluation for the Veteran's left and right shin splints is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. 

Additionally, the Board notes the VA examiner's comment that the Veteran's shin pain seems to be more of a spasm of the shin during excessive activities.  Therefore, the Board has considered whether a compensable rating would be warranted under 38 C.F.R. § 4.73, Diagnostic Code 5312 for impairment of Muscle Group XII (includes tibialis anterior).  However, the findings on examinations do not reflect actual functional impairment of the muscle and the subjective complaints of pain would support no more than a finding of slight muscle disability.  Slight muscle disability warrants a noncompensable rating under Diagnostic Code 5312.
 
The Board acknowledges the Veteran's contentions that his left and right shin splints are disabling.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his shin splints.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher initial rating for shin splints.

For all the foregoing reasons, the Veteran's claim for entitlement to compensable ratings for left and right shin splints must be denied.  The Board has considered staged ratings but concludes that they are not warranted because there is no documentation of the requisite pathology for a compensable rating resulting from the Veteran's left and right shin splints under any applicable diagnostic code since the Veteran's separation from service.

      Bilateral Hearing Loss

The RO has assigned an initial noncompensable evaluation for the Veteran's bilateral hearing loss for the entirety of the appeal, pursuant to Diagnostic Code 6100 (2011).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In a January 2008 VA outpatient treatment report, the Veteran complained of losing hearing in both sides, more so on the left.  

On VA audiology examination in March 2008, the examiner noted that the Veteran's greatest difficulty was soft voices and hearing in crowded in places.  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 30, 40, and 55, in the right ear, respectively; and 35, 35, 40, and 55, in the left ear, respectively.  The average puretone threshold for the right ear was 38 decibels, and 41 decibels in the left ear.  The controlled speech discrimination test was 96 percent in the right ear and 92 percent in the left ear.  These findings yield a numerical designation of I in each ear.  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

In VA outpatient treatment records dated in March and September 2009, the Veteran reported a decrease in his hearing, with the left ear being worse.  

On VA audiology examination in October 2009, the Veteran reported that he had difficulty hearing "sharp and low tones."  The puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 25, 20, 30, and 45, in the right ear, respectively; and 30, 25, 30, and 50, in the left ear, respectively.  The average puretone threshold for the right ear was 30 decibels, and 34 decibels in the left ear.  The controlled speech discrimination test was 94 percent in both ears.  These findings yield a numerical designation of I in each ear.  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.

The Veteran testified at the March 2011 Travel Board hearing that he has difficulty hearing high pitched sounds and hearing others in noisy environments.  He indicated that he has not any trouble at his work due to his hearing loss.

In sum, an initial compensable evaluation is not warranted for the Veteran's bilateral hearing loss disability under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the audiometric test results of record generate a zero percent disability rating.  See 38 C.F.R. § 4.85, Tables VI and VII.  The Board also finds that, in light of the Veteran's test scores, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran is not entitled to an initial compensable compensable rating for bilateral hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has also considered the adequacy of the Veteran's examinations and notes that both examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and the examiner noted the Veteran's functional difficulty.  In this regard, it was noted that the Veteran reported having difficulty hearing in crowded places and hearing soft voices during the March 2008 examination and difficulty hearing sharp and low tones during the October 2009 examination.  Thus, the Board finds that the VA examinations are adequate for rating purposes and are entitled to great probative value.  In any event, the Veteran testified that he has no trouble at work due to his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.)

While the Board does not dispute the fact that the Veteran has difficulties with his hearing, based on objective testing of his hearing, the Board cannot find that the Veteran meets the minimum criteria for a compensable evaluation.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his shin splints and hearing loss; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



ORDER

Entitlement to service connection for idiopathic ventricular tachycardia is denied.

An initial compensable rating for left shin splints is denied.

An initial compensable rating for right shin splints is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


